Title: To James Madison from Robert W. Fox, 11 November 1801 (Abstract)
From: Fox, Robert W.
To: Madison, James


11 November 1801, Falmouth. Reports fall in prices for provisions as a result of war’s end; seamen’s wages are expected to decline also. Although French now grant passes to British vessels, American ships are still sought after. British government now permits export of imported rice; consequently, price has increased. Since prices for wheat are higher in Holland and other ports, does not expect any to be imported until “our prices get up, or theirs decline.” States that the sixpence per day allowed for distressed seamen is insufficient, covering only lodgings. Has sometimes exceeded the allowance to avoid seeing “a poor fellow suffer for want of food.” Forwards newspapers.
 

   RC (DNA: RG 59, CD, Falmouth, vol. 1). 2 pp.; in a clerk’s hand, signed by Fox.


   A full transcription of this document has been added to the digital edition.
